 


110 HR 2018 IH: Disaster Surety Bond Enhancement Act of 2007
U.S. House of Representatives
2007-04-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS
1st Session
H. R. 2018 
IN THE HOUSE OF REPRESENTATIVES 
 
April 24, 2007 
Mr. Jefferson introduced the following bill; which was referred to the Committee on Small Business
 
A BILL 
To provide additional authority to the Administrator of the Small Business Administration with respect to disaster surety bonds. 
 
 
1.Short titleThis Act may be cited as the Disaster Surety Bond Enhancement Act of 2007. 
2.Guarantees for procurements related to major disasters 
(a)In generalExcept as provided in subsection (b), and notwithstanding any other provision of law, for any procurement related to a major disaster (as that term is defined in section 102 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5122)), the Administrator of the Small Business Administration may, upon such terms and conditions as the Administrator may prescribe, guarantee and enter into commitments to guarantee any surety against loss resulting from a breach of the terms of a bid bond, payment bond, performance bond, or bonds ancillary thereto, by a principal on any total work order or contract amount at the time of bond execution that does not exceed $5,000,000.  
(b)Increase of amountUpon request of the head of any Federal agency other than the Administration involved in reconstruction efforts in response to a major disaster, the Administrator may guarantee and enter into a commitment to guarantee any security against loss under subsection (a) on any total work order or contract amount at the time of bond execution that does not exceed $10,000,000. 
(c)Retroactive application to Hurricanes Katrina, Rita, and Wilma of 2005This section applies to any major disaster after the date of the enactment of this Act and also applies to any major disaster relating to Hurricane Katrina, Hurricane Rita, or Hurricane Wilma of 2005. 
 
